—Order of the Supreme Court, Bronx County (Koenig, J.), dated August 26,1981, granting the defendant’s motion to dismiss the indictment for failure of the People to prosecute, reversed, on the law and the facts and in the exercise of discretion, and the indictment reinstated. The defendant was charged with one count of burglary in the third degree and one count of grand larceny in the third degree while acting in concert with another who has absconded and was not arraigned on the indictment. The matter came on for a suppression hearing. The court was informed that the Assistant District Attorney assigned to try the case was nearing the conclusion of another trial and an adjournment was requested to the beginning of the next week, but the case was sent out for the hearing, whereupon defense counsel moved orally for dismissal of the indictment. While the six-month rule is not applicable and the court is entitled to control its calendar, under the circumstances in view of the fact that the trial assistant would have been available at the beginning of the next week and was actually on trial, it was an abuse of discretion not to grant the adjournment. Concur — Kupferman, J. P., Carro, Silverman, Bloom and Milonas, JJ.